DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected as being indefinite because the limitation “at least one high voltage source connected to the internal electrode, to the external electrode or to both the internal electrode and the external electrode” does not clearly set forth a required configuration.  In particular, this limitation appears to require the high voltage source to be connected to “the internal electrode, to the external electrode”, or, alternatively, “to both the internal electrode and the external electrode”.   But, these appear to say the same thing in different ways and to require the same configuration.  For the purposes of examination, this limitation will be interpreted to require the at least one high voltage source to be connected to one of the internal electrode, or to the external electrode, or to both the internal electrode and the external electrode”.  This appears to be the broadest reasonable interpretation that is consistent with the invention disclosed in the specification and drawings.  
Claims 6-9 and 11-12 are rejected for depending from indefinite claim 5.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno (US 2008/0006726).
Regarding claim 1, Ohno teaches an electrostatic atomizer (100) for the electrostatic coating of work pieces with a coating material (par. 1), comprising an internal electrode (106) and an external electrode (122) for electrostatic charging of a coating material (par. 54).  
Regarding claim 2, Ohno teaches the electrostatic atomizer described regarding claim 1, and further wherein the internal electrode and the external electrode can each be actuated separately via their own electrical supply line (102 and 124, respectively, see par. 44, 46, and fig. 5).  
Regarding claim 5, Ohno teaches an electrostatic coating system (fig. 4) comprising the electrostatic atomizer described regarding claim 1; at least one high voltage source connected to one of the internal electrode (150, see fig. 5), and another high voltage source connected to the external electrode (140, see fig. 5); and a control unit configured to control the at least one high voltage source (a control unit is implied to control grounding the cable assemblies 102 and 124, see par. 49, 52).  
claim 6, Ohno teaches the electrostatic coating system described regarding claim 5, and further wherein the at least one high voltage source comprises two high voltage sources (150, 140), wherein one of the two high voltage sources is connected to the internal electrode of the electrostatic atomizer (150, see fig. 5), and the other of the two high voltage sources is connected to the external electrode of the electrostatic atomizer (140, see fig. 5).  
Regarding claim 7, Ohno teaches the electrostatic coating system described regarding claim 5, and further wherein the control unit is configured to apply high voltage of a same or different magnitude to the internal electrode and the external electrode (par. 44, 46; fig. 5 - since the internal electrode and the external electrodes are connected to separate voltage sources different magnitudes of high voltage can be applied to each).  
Claims 1, 5-6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (US 4,011,991).
Regarding claim 1, Masuda teaches an electrostatic atomizer (fig. 1) for the electrostatic coating of work pieces with a coating material (col. 1, ln. 5-7), comprising an internal electrode (1) and an external electrode (11) for electrostatic charging of a coating material (col. 1, ln. 5-7).  
Regarding claim 5, Masuda teaches an electrostatic coating system (fig. 1) comprising the electrostatic atomizer described regarding claim 1; at least one high voltage source connected to one of the internal electrode (19, see fig. 1), and another high voltage source connected to the external electrode (13, see fig. 1); and a control unit configured to control the at least one high voltage source (col. 5, ln. 66-col. 6, ln. 2 - a control unit is implied to vary the magnitude of the applied voltage V2).  
Regarding claim 6, Masuda teaches the electrostatic coating system described regarding claim 5, and further wherein the at least one high voltage source comprises two high voltage sources (13, 19), 
Regarding claim 8, Masuda teaches the electrostatic coating system described regarding claim 6, and wherein the control unit is configured to change a respective high voltage of one or both high voltage sources quasi-continuously in opposite directions, from one end value to another end value (col. 5, ln. 62-col. 6, ln. 6 - “an electric field strength at the needle-point discharge portion 1 can be arbitrarily controlled”).  
Regarding claim 11, Masuda teaches the electrostatic coating system described regarding claim 5, and wherein the control unit is configured to change a high voltage of the at least one voltage source quasi-continuously (col. 5, ln. 62-col. 6, ln. 6 - “an electric field strength at the needle-point discharge portion 1 can be arbitrarily controlled”).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Borner (US 6,439,485).
Ohno discloses the electrostatic atomizer described regarding claim 1 and the electrostatic coating system described regarding claim 5, and further comprising a plurality of external electrodes 
Borner teaches an electrostatic atomizer (10, see col. 1, ln. 12-14; fig. 1) comprising a plurality of external electrodes (13) which can each be actuated via their own electrical supply line (18, see col. 4, ln. 63-67 and fig. 1), and a control unit configured to separately control the plurality of external electrodes (col. 5, ln. 16-18).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrostatic atomizer and electrostatic coating system of Ohno such that each of the plurality of external electrodes can be actuated via their own electrical supply line and wherein the control unit is configured to separately control the plurality of external electrodes, as taught by Borner, since this would allow each of the plurality of external electrodes to be individually controlled (Borner - col. 4, ln. 1-3).  
Claim 4, 10, and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Nolte et al. (US 2012/0006916).
Regarding claim 4, Ohno discloses the electrostatic atomizer described regarding claim 1.  Ohno does not disclose wherein the external electrode is configured to be brought into at least two different positions with respect to a front end of the electrostatic atomizer.  
Nolte teaches an electrostatic atomizer (par. 2; fig. 2) comprising an external electrode (108) configured to be brought into at least two different positions with respect to a front end of the electrostatic atomizer (par. 50), which allows the electrostatic atomizer to be used in small areas and confined spaces (par. 5).  

Regarding claims 10 and 12, Ohno discloses the electrostatic atomizer described regarding claim 1 and the electrostatic coating system described regarding claim 5, respectively, and further comprising the step of painting an object with the electrostatic atomizer and electrostatic coating system (par. 1).  Ohno does not specifically disclose paint vehicle bodies.
Nolte teaches the electrostatic atomizer described regarding claim 4.  Nolte further teaches the step of painting vehicle bodies with the electrostatic atomizer (par. 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrostatic atomizer and electrostatic coating system of Ohno to use them in a method of painting vehicle bodies, as taught by Nolte, since this was known to be a specific use in which to apply these apparatuses.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Itoh (US 4,228,961), Nagai (US 2006/0081729), and Yamasaki et al. (US 2010/0229792) all teach electrostatic atomizers having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752